       Case 2:07-cr-00153-GEKP Document 23 Filed 04/15/19 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,
               Plaintiff

               V.                                      Docket No. 07-00153-01

                                                       Hon. Gene E.K. Pratter
TROY S. DAMIANO,

               Defendant



                                            ORDER



       AND NOW, this.         ____ day of                                   _, 2019, upon
consideration of Defendant's Petition for Early Termination of Supervised Release, it is hereby
      ORDERED that the within Petition is granted and the sentence of supervise release
imposed upon Defendant, Troy S. Damiano, is terminated as of the date of this Order.



                                            BY THE COURT:




                                                                                         J.
       Case 2:07-cr-00153-GEKP Document 23 Filed 04/15/19 Page 2 of 6




                           J:[\; THE UNITED STATES DISTRICT COuRT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA,

               Plaintiff
               V.                                      Docket No. 07-00153-01

                                                       Hon. Gene E.K. Pratter

TROY S. DAMIANO,
               Defendant


              DEFENDANT'S PETITION FOR EARLY TERMINATION OF
                           SUPERVISED RELEASE

I. INTRODUCTION.

       NOW COMES the Defendant, TROY S. DAMIANO, appearing pro se, and respectfully
requests this Honorable Court to terminate the imposed term of supervised release pursuant to 18
U.S,C. 3583(e)(l) and Fed R. Crim. P. 32.(c)(2)(c). No hearing is sought in the matter per Fed
R. Crim.P. 32.(c)(2)(B).
        I was sentenced on October 7, 2007 to a term of forty-six months imprisonment followed
by six (6) years of supervised release. This sentence was imposed after I pleaded guilty to one
count of conspiracy to possess with intent to distribute heroin and one count of possession with
intent to distribute heroin. This sentence was to be served consecutively with the sentence I was
then serving pursuant to a judgment entered in the Court of Common Pleas of Berks County,
Pennsy1vania.
        I was released by the Bureau of Prisons on September 1, 2015 and commenced by
supervised release began on September l, 2015. I have already completed more than half of my
six years of supervised release.
         I am being supervised in the Eastern District of Pennsylvania where I live and work. At
the time of my sentencing, an assessment in the amount of $200.00 was imposed as well as a fine
in the amount of $3000.00, both of which have been paid in full. I was not adjudged any
restitution.
       Bac;ed on my successful performance on supervised release and the additional factors
provided in this Motion, I move the Court for entry of an order terminating the remainder of my
term of supervised release.
          Case 2:07-cr-00153-GEKP Document 23 Filed 04/15/19 Page 3 of 6




II. THE LEGAL STANDARD
       Under 18 lJ .S.C. Section 3583(e ), the Court has authority to grant early termination of a
previously imposed term of supervised release.
        (e) Modification of conditions or revocation. The court may, after considering the factors
set forth in 18 U.S.C. Section 3553(a)(l), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and
(a)(7).

                   (I) terminate a term of supervised release and discharge the defendant released at
          any time after the expiration of one year of supervised release, pursuant to the provisions
          of the Federal Rules of Criminal Procedure relating to the modification of probation, if it
          is satisfied that such action is warranted by the conduct of the defendant released and the
          interests of justice.
                 18 U.S.C. Section 3583(e)(l); see also Fed. R. Crim. Procedure 32.l(c)(l), (2)(B)
          & (C) (providing for hearings for modification of supervised release, unless the result is
          favorable to the person supervised and the government does not object after notice).

                  To be eligible for termination of supervised release the defendant must meet a two
          prong test establishing that termination is warranted by ( 1) "the conduct of the defendant"
          and (2) "the interest of justice." 18 U.S.C. Section 3583(e)(l).
                  The Judicial Conference has identified the following criteria to assess eligibility
          for early termination:
                  1. stable community reintegration (e.g., residence, family, employment);

                  2. progressive strides toward supervision objectives and in compliance with all
          conditions of supervision;
                  3. no aggravated role in the offense of conviction, particularly large drug or fraud
          offenses;

                4. no history of violence (e.g., sexually assaultive, predatory behavior, or
          domestic violence);

                 5. no recent arrests or convictions (including unresolved pending charges), or
          ongoing, uninterrupted patterns of criminal conduct;

                  6. no recent evidence of alcohol or drug abuse;
                  7. no recent psychiatric episodes;
                  8. no identifiable risk to the safety of any identifiable victim; and
                  9. no identifiable risk to public safety based on the Risk Prediction Index (RPI).
        Case 2:07-cr-00153-GEKP Document 23 Filed 04/15/19 Page 4 of 6



             Guide to Judiciary Policy, Vol. 8E, Ch. 3 § 380.lO(b), '"Early Termination"
       (Monograph I09)(rev'd 2010)(emphasis added).

On February 16, 2012 the 1Ionorable Robert Holmes Bell, Chair of the Committee on Criminal
Law of the Judicial Conference, issued a memorandum to all United States District Court Judges
regarding to strategies related to cost-cutting for probation and pre-trial services. He encourages
Judges to consider the factors listed above in considering early termination of supervised release
and also discussed the results of early termination on recidivism in his memorandum:

" ... staff examined whether offenders whose supervision was terminated early (ET) had different
recidivism rates than similar offenders who were terminated at the full completion of their
supervision term (FT). Results indicated that ET cases were arrested less often, for less serious
charges, and were sentenced to terms of imprisonment less often. From a policy standpoint, it
appears that the above criteria, when properly applied, does not jeopardize public safety."

III. SATISFACTION OF CREITERIA FOR EARLY TERMIANTION
        I have complied with all conditions of supervision and met all his supervision objectives.
I have paid my assessment and fees in full. I have complied with the special conditions of my
supervised release. I have received no infractions or violations of supervision and have complied
with every condition of my release.

        I have steady employment through Berks Construction Company. In addition, I assist my
mother in the management of her investment properties. My family, including my mother, sister
and two daughters reside in Wyomissing. I also have family in Italy who are elderly and have
health issues. I have very close relationships with my daughters. My oldest daughter is a
freshman at Duquesne and my younger daughter is a student at Wyomissing High School. I
make a significant financial contribution to their support, including college expenses. I have
fully reintegrated into society in all respects: family, employment, housing. If my supervised
release is terminated it will afford me additional employment opportunities and enable me to
visit family in Italy who I have not seen for many years.

Dated: March   )~.5'" , 2019                         Respectfully submitted,




                                                             Troy Damiano,
                                                             Pro Se Defendant, Movant
        Case 2:07-cr-00153-GEKP Document 23 Filed 04/15/19 Page 5 of 6



                        I:'J THE UNITED STA TES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  UNITED STATES OF AMERICA,
                 Plaintiff
                                                     DOCKET NO. 07-00153-01

                        V.
 TROY DAMIA.1\10,
    a/k/a "Melvin Goodman",
                  Defendant


                                  CERTIFICATE 01<' SERVICE

        I, Troy Damiano, pro se, certify that I served a true and correct copy of the foregoing
Petition for Early Termination of Supervised Release, filed in the above matter, by first-class
mail on March 25, 2019, upon the following parties:

       Honorable Gene E.K. Pratter
       United States District Court, Eastern District of Pennsylvania
       James A. Byrne U.S. Courthouse
       601 Market Street,
       Room10613
       Philadelphia, Pennsylvania 19106-1723

       Department of Justice
       Cnited States Attorney's Office
       615 Chestnut Street, Suite 1250
       Philadelphia, PA 19106




Date: Apr.I if , 2019

                                                     By:~~
                                                             Troy Damiano
                Case 2:07-cr-00153-GEKP Document 23 Filed 04/15/19 Page 6 of 6

    ,
l
         i   f[i~          Vc-."'1 Afl 0
        l\\ C--o--, \ C ;i-e) e,,
I

l       w,h (',. ~  !> rA \°' 6l o
                         l I\~ ,


)

i
    I


                                                                  Kate Barkman. Clerk of Court
                                                                  United States District Court. Eastern District
                                                                  of Pennsylvania
                                                                  601 Market Street

'                                                    ~ ~
                                                     ~;T~, -
                                                                  Room 2609
                                                                  Ph1ladelph1a. PA 19106-1797




                                                 ~.&.
                                                ~~
                                                           l.'.

t
t
                                               "'~~~




                                                                                                            ld1!
